BONAVITACOLA, J.,
This case arose out of an accident on the easterly side of State Road at or near the intersection with Pennypack Street in the City of Philadelphia. Philadelphia Electric Company, in support of its motion for summary judgment, has supplied an affidavit from Wildred H. Lawrence, the designer in charge of *693maps and records for the Philadelphia Electric Company. The affidavit sets forth the facts that Philadelphia Electric Company did not own, maintain or control any facilities on the easterly side of State Road at or near the intersection with Pennypack Street. Attached to the affidavit is Philadelphia Electric Company drawing, file number 3463, which shows all Philadelphia Electric Company’s facilities in the area of State Road and Pennypack Street. Under Pa. R.C.P. 1035, a summary judgment may be entered on the basis of pleadings and supporting affidavit where there is not a genuine issue as to any material fact and the moving party is entitled to judgment as a matter of law. In the instant case, where no opposing affidavits were filed as is specifically provided for in Pa. R.C.P. 1035(b) the Court, being bound by Pa. R.C.P. 1035(d), is left with no alternative but to grant the summary judgment.
Pa. R.C.P. 1035(d) states as follows:
“. . . When a motion for summary judgment is made and supported as provided in this rule, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.”
ORDER
And now, March 17, 1975, upon consideration of the motion of defendant Philadelphia Electric Company with supporting affidavits thereto and memorandum of law in support thereof, it is hereby ordered and decreed that the said motion for summary judgment is granted.